 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                              UNITED STATES DISTRICT COURT FOR THE
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
     ALICIA HERNANDEZ et al., individually             Case No. 3:18-cv-07354-WHA
13
     and on behalf of all others similarly situated,
14                                                     [PROPOSED] ORDER GRANTING
                     Plaintiffs,                       MOTION FOR PRELIMINARY
15                                                     APPROVAL OF PROPOSED CLASS
     v.                                                ACTION SETTLEMENT
16

17   WELLS FARGO BANK, N.A.,                           Date: April 16, 2020
                                                       Time: 8 a.m.
18                   Defendant.                        Dept: Courtroom 12
                                                       Judge: Hon. William H. Alsup
19

20

21

22

23

24

25

26
27

28

                                                                          [PROPOSED] ORDER GRANTING
                                                                              PRELIMINARY APPROVAL
 1      The parties to this litigation have entered into a Stipulation of Class Action Settlement

 2   (“Agreement”), which if approved, would resolve the claims of the Settlement Class. Class

 3   representatives Debora Granja and Sandra Campos (“Representatives”) filed a motion to preliminarily

 4   approve the settlement and direct notice of the proposed class action settlement. Defendant Wells Fargo

 5   Bank, N.A., supports approval of the settlement. The Court has read and considered the Agreement and

 6   all exhibits thereto, including the proposed notice; the related briefing, and determined that Plaintiffs

 7   have complied with the Northern District’s Procedural Guidance for Class Action Settlements and

 8   provided the Court sufficient information to decide whether the settlement should be granted

 9   preliminary approval. The Court concludes that it is appropriate to direct notice in a reasonable manner

10   to all Settlement Class Members who would be bound by the proposal because the parties’ showing

11   establishes that the Court will likely be able to approve the proposal under Rule 23(e)(2) and certify the

12   class for purposes of judgment on the proposal. See Fed. R. Civ. P. 23(e)(1)(B).

13                                Likely Approval of the Proposed Settlement

14      1. Capitalized terms not otherwise defined herein shall have the same meaning as set forth in the

15   Agreement.

16      2. The Court has reviewed the terms of the Agreement, the exhibits thereto, Plaintiffs’ motion

17   papers, the declarations of counsel, and all arguments made.

18      3. The Agreement is the product of approximately 18 months of litigation, including two of rounds

19   of motions to dismiss briefing, five letter briefs concerning discovery disputes, the production of more

20   than 200,000 pages of documents, and more than 46 depositions.

21      4. Plaintiffs twice moved for class certification, and a class was certified on January 29, 2020.

22   Wells Fargo petitioned the Ninth Circuit to review the class certification order under Fed. R. Civ. P.

23   23(f) and also filed a motion for summary judgment which is fully briefed.

24      5. Based on its review, the Court will likely be able to approve the proposed settlement as fair,

25   reasonable, and adequate under Rule 23(e)(2). See Fed. R. Civ. P. 23(e)(1)(B)(i). The Agreement: (a)

26   results from efforts by Representatives and Class Counsel who adequately represented the class; (b)
27   includes an amount of Settlement Consideration that was negotiated at arm’s length with the assistance

28   of Magistrate Judge Donna M. Ryu; (c) provides $18.5 million in all-cash non-reversionary relief for


                                                         -1-                   [PROPOSED] ORDER GRANTING
                                                                                   PRELIMINARY APPROVAL
 1   the Settlement Class, which is adequate, taking into account: (i) the costs, risks, and delay of trial and

 2   appeal; (ii) the effective proposed method of distributing the vast majority of relief to the class

 3   automatically without the need for a claims process; and (iii) the terms of the proposed award of

 4   attorney’s fees and costs, including timing of payment; and (d) the treatment of Settlement Class

 5   Members equitably relative to each other.

 6                                         Certification of Settlement Class

 7       6. The Court further finds that the proposed Settlement Class as defined is nearly identical to the

 8   litigation class this Court certified as:

 9           All persons in the United States who between 2010 and 2018 (i) qualified for a home
10           loan modification or repayment plan pursuant to the requirements of government-
             sponsored enterprises (such as Fannie Mae and Freddie Mac), the Federal Housing
11           Administration (FHA), [or] the U.S. Department of Treasury’s Home Affordable
             Modification Program (HAMP); (ii) were not offered a home loan modification or
12           repayment plan by Wells Fargo due to excessive attorney’s fees being included in the
             loan modification decisioning process; and (iii) whose home Wells Fargo sold in
13
             foreclosure. 1
14       7. The Court finds that continued certification of this action as a class action, pursuant to Rule
15   23(a) and (b)(3) is appropriate. The Court preliminarily finds for settlement purposes that: (a) the
16   Settlement Class numbers in the hundreds of persons, and joinder of all such persons would be
17   impracticable, (b) there are questions of law and fact that are common to the Settlement Class, and
18   those questions of law and fact common to the Settlement Class predominate over any questions
19   affecting any individual Settlement Class Member; (c) the claims of the Representatives are typical of
20   the claims of the Settlement Class they seek to represent for purposes of settlement; (d) a class action
21   on behalf of the Settlement Class is superior to other available means of adjudicating this dispute; and
22   (e) Representatives and Class Counsel are adequate representatives of the Settlement Class. Defendant
23   retains all rights to argue the action is not properly certified as a class action other than for settlement
24   purposes. The Court also concludes that, because the action is being settled rather than litigated, the
25   Court need not consider manageability issues that might be presented by the trial of a nationwide class
26
     1
27     Excluded from the Settlement Class are: (a) Wells Fargo and its principals, affiliated entities, legal
     representatives, successors, and assigns; (b) any Person who files a valid, timely Request for Exclusion;
28   (c) federal, state, and local governments (including all agencies and subdivisions thereof); and (d) any
     Person who settled and released claims at issue in this Action.

                                                          -2-                     [PROPOSED] ORDER GRANTING
                                                                                      PRELIMINARY APPROVAL
 1   action involving the issues in this case. See Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997).

 2      8. Pursuant to Rule 23(g), the Court continues the appointment of Gibbs Law Group LLP and Paul

 3   LLP as Class Counsel for the Settlement Class.

 4                                          Notice and Administration

 5      9. The Court directs the Class Action Administrator to fulfill its notice duties and responsibilities

 6   specified in this Order and the Settlement Agreement.

 7      10. The Court finds that the provision for notice to the Settlement Class set forth in the Settlement

 8   Agreement satisfies the requirements of due process and Federal Rule of Civil Procedure 23 and

 9   provides the best notice practical under the circumstances, including individual notice to all Settlement

10   Class Members who can be identified through reasonable effort. The Court approves, as to form and

11   content, the Proposed Class Notice and Severe Emotional Distress Claim Form attached hereto as

12   Exhibits 1 and 2 The Class Notice is reasonably calculated to apprise Settlement Class Members of the

13   nature of this litigation; the scope of the Settlement Class; the Settlement Class claims, issues, and

14   defenses; the terms of the Agreement; the right of Settlement Class Members to appear, object to the

15   Agreement, and exclude themselves from the Settlement Class and the process for doing so; of the

16   Final Approval Hearing; and of the binding effect of a class judgment on the Settlement Class.

17      11. The Court therefore approves the proposed method of providing notice and directs JND Legal

18   Administration (“JND”) to proceed with providing Class Notice to Settlement Class Members, pursuant

19   to the terms of the Agreement and this Order.

20      12. Within 30 days (the “Notice Date”), JND shall substantially complete its notice obligations

21   consistent with the specifications of the Agreement including by disseminating notice to all reasonably

22   identifiable Settlement Class Members by first class U.S. Mail and through publication of the detailed

23   Settlement Website.

24      13. No later than 45 days after the Notice Date, Settlement Class Members who wish to submit a

25   claim to the Severe Emotional Distress Damages Fund must make a written submission pursuant to the

26   terms of the Agreement and this Order. Within 14 days of the deadline to submit a claim to the Severe
27   Emotional Distress Damages Fund, an initial determination as to the allocation of funds from the

28   Severe Emotional Distress Damages Fund will be made. Within 14 days of the initial decision,


                                                         -3-                    [PROPOSED] ORDER GRANTING
                                                                                    PRELIMINARY APPROVAL
 1   Settlement Class Members may contest the decision by sending a written submission pursuant to the

 2   terms of the Agreement and this Order. Within 14 days of the Severe Emotional Distress Damages

 3   Dispute Deadline, the dispute shall be decided and Settlement Class Members shall be notified of the

 4   final determination as to the amount of monetary relief to be provided from the Severe Emotional

 5   Distress Damages fund.

 6      14. No later than 10 days before the hearing on final approval of this settlement, JND shall

 7   provide an affidavit to the Court, attesting that Class Notice was disseminated in a manner consistent

 8   with the Agreement, including its exhibits.

 9                                         Objections and Exclusions

10      15. Settlement Class Members who wish to opt-out and exclude themselves from the Settlement

11   Class may do so by submitting such request in writing consistent with the specification listed in the

12   Class Notice no later than 45 calendar days after the Notice Date.

13      16. To be valid, a Settlement Class Member must complete and mail to the Class Action

14   Administrator a Request for Exclusion that is postmarked by the Opt-Out Deadline and must be

15   personally signed. If more than one borrower was on the applicable loan, both borrowers must

16   personally sign the Request for Exclusion.

17      17. JND must provide Class Counsel and Defendant’s Counsel with a final list of any timely

18   Requests for Exclusion received by the Class Action Administrator within five (5) business days after

19   the Opt-Out Deadline.

20      18. Any Settlement Class Member who wishes to object to the Settlement must, no later than 45

21   days after the Notice Date submit a written notice of objection to the Court.

22      19. The written objection must contain the following:

23              a. The name, address, telephone number, and, if available, the email address of the Person

24                  objecting, and if represented by counsel, of his/her counsel;

25              b. The specific legal and factual bases for all objections;

26              c. Whether he/she intends to appear at the Final Approval Hearing, either with or without
27                  counsel;

28              d. A statement of his/her membership in the Settlement Class; and


                                                        -4-                   [PROPOSED] ORDER GRANTING
                                                                                  PRELIMINARY APPROVAL
 1                e. A detailed list of any other objections submitted by the Settlement Class Member, or

 2                   his/her counsel, to any class actions submitted in any court, whether state or otherwise,

 3                   in the United States in the previous five (5) years. If the Settlement Class Member or

 4                   his/her counsel has not objected to any other class action settlement in any court in the

 5                   United States in the previous five (5) years, he/she shall affirmatively state so in the

 6                   written materials provided in connection with the objection to this Settlement.

 7      20. All Settlement Class Members who do not submit a Request for Exclusion shall be bound by the

 8   terms of the Agreement upon entry of the Final Approval Order and Judgment.

 9                                    Final Approval Hearing and Schedule

10      21. The Court will hold a hearing on entry of final approval of the settlement, as well as an award of

11   fees and expenses to Class Counsel at 8:00 a.m. on August 20, 2020 [approximately 125 days after

12   entry of this Order], in Courtroom 12 of the United States District Court for the Northern District of

13   California, 450 Golden Gate, San Francisco, CA. At the final approval hearing, the Court will consider:

14   (a) whether the settlement should be approved as fair, reasonable, and adequate for the Settlement

15   Class, and judgment entered on the terms stated in the Settlement Agreement; and (b) whether

16   Plaintiffs’ application for an award of attorney fees and expenses to Class Counsel (“Fee Application”)

17   should be granted.

18      22. Plaintiffs shall move for final settlement approval and approval of attorney’s fees and litigation

19   expense reimbursements no later than June 8, 2020 [approximately 50 days after the entry of this

20   Order].

21      23. Plaintiffs shall file a reply in support of final settlement approval and approval of attorney’s fees

22   and litigation expense reimbursements no later than July 23, 2020 [approximately 14 days after JND

23   provides class counsel with a list of timely requests for Exclusion].

24      24. The deadlines outlined above are summarized in the below chart.

25      25. The Court reserves the right to adjust the date of the final approval hearing and related

26   deadlines.
27      26. All pending deadlines, except those specified herein, are hereby VACATED.

28


                                                          -5-                    [PROPOSED] ORDER GRANTING
                                                                                     PRELIMINARY APPROVAL
 1            Notice Date                                          May 18, 2020
 2            Deadline to file claims for Severe                   No later than July 2, 2020
 3            Emotional Distress Damages Fund
 4            Deadline to file Notice of Objection                 No later than July 2, 2020
 5            Deadline to request Exclusion                        No later than July 2, 2020
 6            JND to provide class counsel list of timely          No later than July 9, 2020
 7            requests for Exclusion
 8
              Decision regarding claims made to Severe             No later than July 16, 2020
 9
              Emotional Distress Damages Fund
10
              Deadline to contest Severe Emotional                 No later than July 30, 2020
11
              Distress Damages Fund allocation
12
              Final decision regarding claims made to              No later than August 13, 2020
13
              Severe Emotional Distress Damages Fund
14
              Plaintiffs to file motion for final approval         June 8, 2020
15
              and fees
16
              Plaintiffs to file reply in support of motion        No later than July 23, 2020
17
              for final approval and fees
18
              Deadline to file affidavit attesting notice          August 10, 2020
19
              was disseminated as ordered
20
              Final Approval Hearing                               August 20, 2020
21

22
     IT IS SO ORDERED.
23

24

25   Dated:
26                                                                     HON. WILLIAM H. ALSUP
                                                                       U.S. DISTRICT COURT JUDGE
27

28


                                                             -6-                     [PROPOSED] ORDER GRANTING
                                                                                         PRELIMINARY APPROVAL
